Fourth Court of Appeals
                                 San Antonio, Texas
                                          May 4, 2020

                                    No. 04-20-00091-CV

                                     Matthew L. WEBB,
                                         Appellant

                                              v.

                                           HEB LP,
                                           Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CI00522
                          Honorable Aaron Haas, Judge Presiding


                                          ORDER
Sitting:     Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice


       Appellant’s amended motion for rehearing is DENIED.


       It is so ORDERED on this 4th day of May, 2020.

                                                                        PER CURIAM



       ATTESTED TO: ________________________________
                    MICHAEL A. CRUZ,
                    Clerk of Court